This controversy is precipitated by a conflict between the provisions of the Federal Employers' Liability Act passed April 22, 1908, and the statutes of this state, sections 1902, 1903, Code of Civil Procedure, relative to the distribution of the damages recovered in case of death of an employee caused by the negligence of an employer. The petitioner and respondent, who is the father of the killed employee, is attempting to compel the latter's administratrix and wife to distribute the damages collected under the Federal statute in accordance with the provisions of the state statute. The difference between the two in this respect is that under the circumstances of this case all of the damages under the provisions of the Federal statute will go to the wife, whereas under the state statute as formerly written one half will go to the father and petitioner.
The pertinent facts presenting the controversy are as follows: *Page 145 
While the intestate was employed as a locomotive fireman in running a train on the Erie railroad which was engaged in moving interstate commerce between New York and New Jersey, he was killed as the result of an accident caused by the alleged negligence of the railroad company. The accident occurred in New York state and at the time of his death Taylor was a resident of that state. He left him surviving his widow, no children and a father. The latter attempted to secure administration of his estate, but in the end the letters were issued to the decedent's wife, the present appellant, by the surrogate of Orange county. As such administratrix she instituted an action against the Erie Railroad Company to recover damages caused by her husband's death and which action plainly and concededly was brought under the Federal statute already referred to. Without interposing any answer or demurrer, the defendant offered to allow judgment against it for the sum of five thousand dollars, and application by the administratrix having been made to the Surrogate's Court for leave to accept said sum in settlement of the cause of action, such leave was granted, and thereafter judgment was entered in the action. Said application to the Surrogate's Court distinctly showed that the action whereof settlement was sought was brought under the Federal statute, and the judgment in the action recited the same fact and adjudged that said administratrix recover the sum of $5,000 damages "to be distributed according to the terms and conditions and to the persons as provided in said act of Congress of the United States, approved April 22, 1908," etc.
The intestate was indisputably engaged in the movement of interstate commerce at the time of his death, and, therefore, within the terms of the statute giving a cause of action to the representatives of such an employee whose death had been caused by negligence of his employer. Assuming for the moment that this petitioner would be helped in his claim to moneys already collected under *Page 146 
that statute, if it should now be held to be unconstitutional, in my opinion we must hold that that question is not open. Since the decision of the Employers' Liability Cases (207 U.S. 463), involving the constitutionality of the original Employers' Liability Act of June 11, 1906, I think we must concede the power of Congress to legislate concerning the liability of common carriers and employers engaged in interstate commerce. It is true that the cases in question might have been decided without passing on this question. Nevertheless, the court did so deliberately and fully enter upon its discussion that we must believe that it then committed itself for the future to the view expressed by a majority of its members that Congress has power to legislate upon this subject. In addition, the principles approved in that discussion are necessarily involved in the later decision of the same court upholding the constitutionality of a far-reaching statute passed by Congress requiring the use of safety appliances on "all trains, locomotives, tenders, cars and similar vehicles used on any railroad engaged in interstate commerce," etc. (Southern Ry. Co. v. U.S., 222 U.S. 20.)
But it is urged that although Congress may have the power to give a right of action to the employee himself, it has no power to regulate the disposition of the damages recoverable in such an action as this, whether the cause of action be considered as a continuance of what would have been the decedent's cause of action for his injuries had they not proved fatal, or as a cause of action independent of the rights of the deceased. On the first assumption it is argued that Congress could not regulate the disposition of the estate of the deceased even though he had been engaged in interstate commerce, and on the second assumption it is urged that the next of kin are not engaged in interstate commerce, and no power is to be found in Congress to confer a right of action in their favor. It seems to me that this argument of the lack of power *Page 147 
cannot be maintained; that it only regards some incidental features of the legislation before us and overlooks the substantial nature, basis and object thereof.
It is doubtless true that Congress would not have the power to regulate the disposition of the estate of a deceased simply because he had been engaged in interstate commerce. It is also true that the personal representatives of the deceased were not engaged in interstate commerce and, therefore, ordinarily subject to the power of Congress. But the defendant railroad company which was guilty of wrongdoing and the employee who suffered injuries as the result of such wrongdoing were engaged in, and the wrongdoing occurred in the prosecution of interstate commerce, and those very essential facts must be given their proper place and importance in determining whether Congress could properly pass the act which it did.
Congress has power to regulate interstate commerce. As an incident to and for the purpose of doing this it must be regarded as settled that it may regulate the relation of master and servant. It may, amongst other things, limit hours of labor and require various safety appliances. For the sake of enforcing these latter regulations it may prescribe criminal and civil penalties as a punishment for disobedience. It seems to be regarded by my associates as settled that as a further means of enforcing proper conduct by the employer it may impose on him a liability in damages in favor of the employee. What difference in principle is there then between a statute which in aid of the proper regulation and movement of interstate commerce makes the employer guilty of negligent or wrongful conduct liable in damages to the injured employee, and one which makes him liable in an action by the representatives of the employee where the injuries to the latter have produced death? The important consideration as I understand it is that the employer shall be held up to an observance of a proper and safe attitude toward his employee whereby better conditions of interstate *Page 148 
commerce may be secured and it seems to me, assuming as we must that legislation conferring a right of action on the employee would be proper as tending to secure this result, that it would be arbitrary rather than logical to hold that an act conferring a similar right of action on the personal representatives of the employee in case he was killed could not possibly serve any such purpose, and, therefore, was unconstitutional. It would on the contrary, seem to me to be a defect in legislation if it provided simply for a case of injury to an employee without death and failed to provide for one which caused death.
Assume that Congress had passed a law requiring the use of certain spark arresters on engines hauling interstate commerce and making the railroad liable for al damages from fire in case of failure to use the same, would it be a defense to an action brought under the statute by one whose property had been burned that he was not engaged in interstate commerce and that, therefore, the act was unconstitutional?
Of course, if Congress had the power to create an independent cause of action by the representatives of the deceased employee for damages sustained by the next of kin, it still more clearly had the right to enact that the employee's cause of action should survive in case of death and be enforceable by his representatives.
The statute at the time of injury and death of appellant's intestate provided for the maintenance of an action by his representatives on both theories, and the complaint filed by her was so general as to be adjustable to either, and, therefore, on this application she can assert the validity of the statute on either theory, for the two provisions are entirely separable and distinct.
But while Congress had the power to give to the representatives of the deceased employee a cause of action as it did, such cause of action on the other hand was absolutely dependent on said statute and did not exist without it. This is equally so as to an independent *Page 149 
cause of action in favor of the representatives for damages sustained by reason of the death of the employee and as to the right of action preserved to them by survival in the sense contemplated by the statute. This being so, it must follow that the same power which conferred a favor and privilege had the right also to prescribe the conditions under which the same should be enjoyed and to dictate how and for whose benefit the damages which the representatives recovered under the statute should be distributed. That principle is so familiar as not to require elaboration. It is very different from the general proposition which is discussed by my associates that Congress ought not to have the power to prescribe how the estate of a deceased person should be distributed merely because he had been engaged in interstate commerce or because it consisted in part of wages which he had earned while engaged in such business. Those observations of course are self-evident where the estate and the wages earned are not the proceeds of some purely statutory right, but where a legislative body has the power to create a cause of action I take it that it must have the power within certain limits not transgressed here to dictate the persons for whose benefit that cause of action shall be enforced.
It is argued in the opinion of the learned Appellate Division that it could not have been the intention of Congress to supplant the laws of such states as already afforded a remedy as adequate as that which it granted and that, therefore, the act in question should be construed as one granting a new remedy under certain circumstances where none or a less adequate one existed under the state laws.
The trouble with this argument is that it is irreconcilably opposed to the plain meaning of the statute. Congress having the power to do so has adopted a statute which in its terms is so complete and comprehensive as not to permit of any such limited construction and application *Page 150 
as is suggested. To give such an interpretation would be to engraft on the statute a broad and unauthorized amendment.
The adoption of the conclusions which I have expressed concerning the power of Congress to make the enactments which have been considered does not indicate any failure to appreciate the argument of inconvenience which is made. One can easily see that it may and probably will be productive of much embarrassment, uncertainty and confusion if Congress shall attempt to legislate concerning a variety of subjects similar to the present one which very well might be left to state control and legislation. But this thought was fully considered by Mr. Justice WHITE in his opinion in the Employers' Liability cases already referred to and dismissed with the unanswerable observation in substance that this was a consideration which very well might be addressed to Congress before enactment of such legislation, but which could not be urged as a sufficient reason for not enforcing it after validly enacted.
While I do not regard it as material at this time, I doubt if the provision in the amendment to the Federal statute approved April 5, 1910, that "in such case there shall be only one recovery for the same injury," has any such force to bar actions under the state statute as Judge HAIGHT seems to give to it. The original statute in its first section had provided that any offending common carrier should be liable in damages to any person suffering injury while employed by such carrier, and in case of his death to his personal representatives. Then by the amendment at the date mentioned it was provided that the right of action so given to an employee should survive to his personal representatives for the benefit of certain people, and then, as already stated, that there shall be only one recovery for the same injury. In my opinion this simply refers to, and prohibits the possibility of, double recoveries under the Federal statute and nothing else. *Page 151 
I now come to the second answer which may be made to the petitioner's application in this matter and which seems to be conclusive. Even if it should be assumed that the act of Congress is unconstitutional and invalid, he has no interest in and cannot take advantage of that fact on this application. The appellant as plaintiff brought her action fairly and distinctly under the Federal statute for the cause of action thereby given. If the statute was unconstitutional it was the privilege and duty of the defendant to defend the action and raise that defense. It did not do this, but made an offer of judgment for the cause there alleged, and by and with the authority of the Surrogate's Court the administratrix accepted that offer and now has the money on hand. There was no general settlement of damages which the administratrix might have because of the death of her intestate, and which might be regarded as distributable under the state statute if the Federal one was invalid, but simply and solely an offer of judgment as stated. If it turn out that the Federal statute is unconstitutional, the defendant possibly may be in peril from another action under the state statute. That question I do not regard it as necessary to determine. But one thing is clear. This petitioner cannot insist that moneys which have been collected by the administratrix under the Federal statute as a constitutional and valid enactment shall now be distributed by her under the state statute on the ground that the Federal legislation was unconstitutional and invalid.
Practically the same answer lies to the final contention of the petitioner, that the Federal statute in various respects so runs counter to the policy of our laws, reference being made not only to the distribution of damages under it, but also to the rules adopted concerning the defenses of contributory negligence and assumption of risk, that our courts on principles of comity should refuse to aid a suitor seeking to enforce it. *Page 152 
There can be no doubt that the state courts have power to entertain an action for the enforcement of this statute. The statute itself enacted and assumed that they should and would have such jurisdiction, and the general rule is that although exclusive jurisdiction for the enforcement of statutes of the United States may be given to the Federal courts, yet where it is not given either expressly or by necessary implication state courts having competent jurisdiction in other respects may be resorted to. (Claflin v. Houseman, 93 U.S. 130.)
Assuming, however, simply for the sake of argument and without at all so deciding, that our courts although having power to entertain jurisdiction, might have declined so to do on general grounds of comity, it seems to me that the petitioner, if on any possible theory he earlier might have had standing for that purpose, is now in no position to urge that right and possibility as a ground for his application. If the proper reasons existed for refusing to entertain jurisdiction, our courts might have done so either on their own motion or on the demand of the defendant by way of answer to the complaint. They did neither, but received the plaintiff within their jurisdiction and assisted her to collect her damages under the Federal statute, and the money is on hand for distribution thereunder. Therefore, it is not a question whether they will entertain jurisdiction. It is a fact that they have entertained it, and opportunity for any argument on this point has passed beyond recall.
For these reasons the order appealed from must be reversed and that of the Special Term affirmed, with costs.
WERNER, WILLARD BARTLETT and CHASE, JJ., concur with HAIGHT, J.; CULLEN, Ch. J., and HISCOCK, J., read dissenting opinions; VANN., J., concurs with CULLEN, Ch. J.
Order affirmed. *Page 153